1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6
                                       DISTRICT OF NEVADA
7
                                                  ***
8
      FRANCISCO A. LARA,                              Case No. 3:17-cv-00544-MMD-WGC
9
                                        Petitioner,                  ORDER
10           v.
11
      WARDEN BAKER, et al.,
12
                                    Respondents.
13

14          In this habeas corpus action, brought by Nevada prisoner Francisco A. Lara,
15   Respondents filed their answer on November 19, 2018 (ECF No. 32). Under the
16   scheduling order in this case, Lara was to file a reply within 45 days, which would have
17   been January 3, 2019. (See Order entered November 3, 2017 (ECF No. 10).) However,
18   the Court granted Lara’s motion to extend that deadline and extended the time for his
19   reply by 60 days, to March 4, 2019. (See Order entered January 14, 2019 (ECF No. 35).)
20          On March 4, 2019, Lara filed a motion for extension of time (ECF No. 37),
21   requesting a second 60-day extension of time for the reply. Lara’s counsel states that this
22   second extension of time is necessary primarily because of her obligations in other cases.
23   Respondents’ counsel does not oppose the motion for extension of time.
24          The Court finds that the motion for extension of time is made in good faith and not
25   solely for the purpose of delay, and that there is good cause for the extension of time
26   requested. The Court will grant this motion for a second 60-day extension of time.
27   However, given the amount of time that Petitioner will have had to file the reply, the Court
28   will not be inclined to further extend this deadline.
1           It is therefore ordered that Petitioner’s Motion for Extension of Time (ECF No. 37)

2    is granted. Petitioner will have until May 3, 2019, to file his reply.

3           It is further ordered that, in all other respects, the schedule for further proceedings

4    set forth in the order entered November 3, 2017 (ECF No. 10) will remain in effect.

5           DATED THIS 4th day of March 2019.

6

7
                                                        MIRANDA M. DU
8                                                       UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                    2
